Fawcett, J.
Plaintiff and defendant, with their respective wives, entered into a written contract for an exchange of farms, the final exchange to take place on the first of the following March. The contract gave plaintiff the right to go upon defendant’s land to do fall plowing. Plaintiff availed himself of this right, and plowed 30 acres of land. After the plowing had been done, and about December 1, plaintiff learned that defendant was not going to carry out the contract of exchange. He thereupon called upon defendant and asked him “What about the plowing?” Defendant said he would pay him for the plowing. *407Thereupon plaintiff and defendant, together with a third person who was present, went out and measured the plowing, and agreed that plaintiff had plowed 30 acres. Plaintiff thought he ought to have $2 an acre for the plowing. Defendant thought that was high. Plaintiff then offered to take $1.80 an acre. This offer was not accepted. Defendant said he would make inquiry to ascertain the customary value of plowing in that neighborhood, and the parties separated. Just as they were separating, defendant said to plaintiff, “Now, if I come up in two or three days and pay you for this plowing, will you voluntarily turn over the contract?” to which plaintiff replied that he would, “but not before.” Defendant did not pay for the plowing, and suit was brought in the county court, where judgment was rendered in favor of plaintiff for the sum of $60. Defendant appealed to the district court. At the conclusion of the trial in that court, plaintiff moved for a directed verdict in favor of plaintiff, and defendant made a similar motion for a verdict in favor of defendant. The court overruled defendant’s motion and sustained that of plaintiff. A verdict was returned for $60. Out of an abundance of caution plaintiff unnecessarily remitted $6 from the verdict, so that his judgment would be for the amount of his unaccepted offer before suit to settle for $1.80 an acre. The motion for new trial was overruled, and judgment entered for plaintiff in the sum of $54, from which defendant prosecutes this appeal. The case is too trifling to warrant a discussion in this court. Suffice it to say that we have examined the record and find no prejudicial error therein.
The judgment of the district court is therefore
Affirmed.